         Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X
FELIPE CHAIREZ,

                  Plaintiff,                 Docket No. ____________

            --against—                       COMPLAINT

LOCAL UNION 376 OF DISTRICT COUNCIL
37 OF THE AMERICAN FEDERATION OF
STATE, COUNTY AND MUNICIPAL EMPLOYEES,

               Defendant
- - - - - - - - - - - - - - - - - -x

    Plaintiff, by his attorney, the Law Office of Roland R.

Acevedo, as and for his Complaint against defendant, alleges as

follows:

                             Nature of Action

    1.     This is a civil action arising under Section 301 of the

Labor Management Relations Act, 29 U.S.C. § 185, in which

plaintiff alleges that Local Union 376 of District Council 37 of

the American Federation of State, County and Municipal Employees

(“Local Union 376”) breached its duty of fair representation to

plaintiff.

                          Jurisdiction and Venue

    2.     This Court has jurisdiction over this matter pursuant

to 29 U.S.C. § 185(a), which provides for federal jurisdiction

over claims arising from violations of collective bargaining

agreements. This Court also has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. § 1331.
         Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 2 of 8



    3. Venue is proper in this district because defendant Local

Union 376 maintains its principal office in the Southern

District of New York and represents union members in this

district.

                                  Parties

    4. Defendant Local Union 376 is a labor organization that

represents employees in an industry affecting commerce within

the meaning of 29 U.S.C. §§ 142, 152(5) and 185(a). Defendant is

one of many local unions that are part of District Council 37,

the American Federation of State, County and Municipal Employees

(“AFSCME”). Local Union 376 represents, among others, New York

City Construction Laborers, Highway Repairers and Watershed

Maintainers.

    5. At all relevant times herein, plaintiff Felipe Chairez

(“Chairez”) was an employee of the New York City Department of

Environmental Protection (“DEP”), and a member of Local

Union 376. Plaintiff is Hispanic and of Mexican descent.

                            Statement of Facts

    6.     Plaintiff was employed fulltime as a Construction

Laborer for DEP for approximately 18-years. During 2018,

plaintiff possessed a commercial driver’s license and drove a

truck as part of his laborer duties for DEP. During his

employment with DEP, plaintiff was an exemplary employee.




	                                     2	
        Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 3 of 8



    7. The conditions and terms of plaintiff’s employment with

DEP were governed by a collective bargaining agreement between

DEP and Local Union 376. Under the terms of the collective

bargaining agreement, Local Union 376 was the exclusive

bargaining agent and representative for all DEP Construction

Laborers, including plaintiff.

    8. In addition to working fulltime for DEP, plaintiff also

had a part time job driving a commercial garbage truck for

another company located in the Bronx. Plaintiff’s second job had

no connection to DEP or Local Union 376.

    9. On August 10, 2018, at approximately 4:40 p.m.,

plaintiff was driving a garbage truck in Manhattan near Central

Park for his second job. A tourist, who was riding a bicycle in

the bicycle lane, swerved to avoid an Uber driver who was

pulling out of the bicycle lane and collided with the rear of

the garbage truck that plaintiff was driving. The tourist, who

was not wearing a helmet, sustained fatal injuries and passed

away.

    10. Because of the fatality, plaintiff was given a sobriety

test at the scene of the accident. Plaintiff, who consumed two

beers with his lunch approximately one hour before the accident,

was arrested and charged with Operating a Motor Vehicle While

Under the Influence of Alcohol.




	                                    3	
       Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 4 of 8



    11. On August 11, 2018, plaintiff was arraigned and the

Criminal Court suspended his commercial driver’s license because

of the DWI charge.

    12.   On August 13, 2018, the DEP suspended plaintiff

without pay from his position as a Construction Laborer because

he did not possess a valid New York State commercial driver’s

license. The suspension letter that plaintiff received from DEP

stated the following: “You are directed to report to Lefrak at a

time to be announced, to resolve this matter.” The DEP never

contacted plaintiff and told him when to appear at its office

located in Lefrak City in Queens.

    13. When plaintiff was suspended from his DEP job without

pay, his family plan health insurance was terminated. Plaintiff

has four children, one of which has a serious congenital heart

defect that has required multiple surgeries and ongoing medical

treatment. Without health insurance, the child would not be able

to obtain the ongoing treatment that he required.         Plaintiff is

the sole wager-earner in his family, and he could not afford the

high cost of COBRA to continue his family’s health insurance.

    14.   After receiving the suspension letter from DEP,

plaintiff called his union shop steward and told him that he

wanted to file a grievance because he was suspended for a non-

work-related incident. The shop steward told plaintiff to call

Gene DeMartino, President of Local Union 376.




	                                   4	
       Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 5 of 8



    15. Plaintiff called DeMartino on or about August 14, 2018

to complain about his suspension. DeMartino told plaintiff that

he could not work because he did not have a valid commercial

driver’s license. Plaintiff told DeMartino that each DEP truck

had three laborers assigned to it, and only one individual drove

the truck while the other two individuals engaged in manual

labor. Plaintiff asked to be assigned to a truck as manual

laborer and told DeMartino that he did not have to drive the

vehicle. Plaintiff also said that he was willing to be assigned

to work in one of DEP’s construction yards. DeMartino said that

he would look into the issue and get back to plaintiff.

    16. On or about August 16, 2018, plaintiff had another

telephone conversation with DeMartino. DeMartino told plaintiff

that he could not work because he was required to have a valid

commercial driver’s license to work as a Construction Laborer.

Plaintiff disputed DeMartino’s claim and informed him that

another DEP Construction Laborer Apprentice, Joseph Russello,

was allowed to work in one of DEP’s yards for nine months after

his driver’s license was suspended for allegedly Driving While

Intoxicated. Plaintiff also told DeMartino that Russello was the

nephew of a DEP manager. Upon information and belief, Russello

is a Caucasian Italian-American.

    17.   DeMartino told plaintiff that despite the work

situation involving Russello, plaintiff could not work without




	                                   5	
          Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 6 of 8



having a valid commercial driver’s license. Plaintiff objected

and told DeMartino that he wanted to file a grievance.

    18. Between August 16th and August 21, 2018, plaintiff spoke

with DeMartino on numerous occasions and asked him to file a

grievance on his behalf. DeMartino told plaintiff on August 21,

2018 that the Union was not going to file a grievance on his

behalf because the Russello situation was a mistake.

    19.      Under the terms of the collective bargaining agreement

between Local Union 376 and DEP, plaintiff had the right to file

a grievance regarding DEP’s refusal to allow him to work in a

position that did not require driving a commercial vehicle.

                    As and For a First Cause of Action
                 (Breach of Duty of Fair Representation)

    20.     Plaintiff repeats and realleges the allegations in

paragraphs 1-19 as though set forth fully herein.

    21.      At all relevant times herein, Local Union 376 owed

plaintiff, a union member in good standing, a duty of fair

representation. This duty required the Union to serve the

interests of all members, including plaintiff, without any

hostility or discrimination, to exercise its discretion with

complete good faith and honesty, and to avoid arbitrary conduct.

    22. Local Union 376 breached it duty of fair representation

to plaintiff by failing to process his grievance and failing to

defend plaintiff against conduct that violated the collective

bargaining agreement. The Union failed to contest plaintiff’s


	                                      6	
       Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 7 of 8



suspension without pay and refused to assist plaintiff with

securing another position at DEP that did not require a valid

commercial driver’s license.

    23.   Local Union 376’s actions were arbitrary,

discriminatory and/or in bad faith because the Union previously

assisted a Caucasian union member, Joseph Russello, in securing

an alternate position with DEP when his driver’s license was

suspended. Upon information and belief, Russello was an

Apprentice and had less seniority and contractual protections

than plaintiff.

    24.   The Union’s wrongful conduct resulted in plaintiff’s

continued suspension without pay from his position at DEP. The

Union’s actions also resulted in the termination of plaintiff’s

family health insurance, which left his seriously ill son

without medical insurance.

    25. The Union’s breach of its duty of fair representation

is the proximate cause of plaintiff’s harm and damages.

    26. Plaintiff has been harmed and damaged in an amount

presently unknown and to be determined at trial, but said

damages include lost wages and benefits.

    27. Plaintiff also seeks specific performance to require

the Union to file a grievance on his behalf and to represent him

in connection with any grievance proceedings.




	                                   7	
       Case 1:19-cv-01368-JSR Document 4 Filed 02/14/19 Page 8 of 8



    WHEREFORE, plaintiff prays for a judgment against defendant

as follows:

    a. awarding plaintiff compensatory and consequential

damages in an amount to be determined at trial;

    b. awarding plaintiff, if and as allowed by law, punitive

damages;

    c. directing defendant to file a grievance on behalf of

plaintiff and to represent him in connection with any grievance

proceedings;

    d. awarding plaintiff reasonable attorney’s fees and costs

and disbursements;

    e. granting plaintiff such other, different and further

relief as the Court deems just, proper and equitable.

Dated: New York, New York
       February 12, 2019



                                  ______________/s/______________
                                  Roland R. Acevedo (RA 8915)
                                  Law Office of Roland R. Acevedo
                                  27 Whitehall St, 5th fl.
                                  New York, New York 10004
                                  (212) 658-1970 (office)
                                  (917) 670-1777 (cell)
                                  (646) 503-5910 (fax)
                                  Legal@Rracevedolaw.com




	                                   8	
